Citation Nr: 1136117	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  11-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Stephen R. Tetrault


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from September 1943 to August 1946.  He died in July 2006.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's countable income for all periods pertinent to her claim exceeds the maximum annual income for payment of any pension benefits.


CONCLUSION OF LAW

The appellant's countable income precludes her from receiving any pension benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As the issue on appeal is controlled by the appellant's level of annual income, there is no medical controversy and development of any medical evidence would have no bearing on the decision.  The appellant has provided financial information for the period in question and the RO has obtained relevant information from the Social Security Administration (SSA).  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available or is not part of the claims file.  Pelegrini, 18 Vet. App. at 112.

As there is no legal entitlement to the benefits claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).


Pension

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's non-service connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).

Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272.  Such income is therefore included as countable income.

Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period; to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.

The total maximum annual pension rates (MAPR) for a surviving spouse with no dependents, effective July 2010, was $7,933.00.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

For 2010, total unreimbursed medical expenses may be deducted if they are in excess of $397.00 (5% of $7,933.00).

The Veteran in this case served on active duty from September 1943 to August 1946, which included service during World War II.  The Veteran died in July 2006.  Thus, as the Veteran served for 90 days or more, part of which was during a period of war, in order to be entitled to non-service connected death pension benefits, the appellant must only meet the specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The appellant filed her claim for non-service connected death pension benefits in December 2009.  The appellant did not report that she had any dependents.  On her application for benefits, the appellant reported that she received $1909 per month from the Social Security Administration, a pension in the amount of $71.79 per month, and a single life annuity payment of $764.51 per month.  The combined monthly income totals $2745.30, multiplying this by 12 totals $32,943.60.  The appellant also reported receiving $30 in interest per year.  Adding this to the annualized monthly income gives a total of $32,973.60 for a 12 month period.  



The appellant submitted statements showing she paid $96 per month for Medicare and $39.30 per month for Medicare Part D.  She also reported paying $497.00 per quarter for Medicare supplemental and $2,682.72 for long term care insurance per year.  The appellant also reported yearly expenses of $40.16 for CVS pharmacy, $122.40 for Dr. Vignault, $192.00 for Dr. Sullivan, and $400.00 for Dr. Kelly, for a total cost of $754.  Adding these expenses together totals $7,053.12.  Subtracting as required by regulation, leaves a total $6656.12 for unreimbursed medical expenses for the 12 month annualized period.  

Taking the appellant's annualized income of $32,973.60 and subtracting medical expenses of $6,656.12 leaves an annual income of $26,317.48.  

The Board notes that the appellant also submitted caregiver expenses of $12,972.00 for the year.  However, the appellant has not been found to be qualified by VA for aid and attendance benefits.  Thus, these expenses may not be deducted as unreimbursed medical expenses.  Even assuming arguendo that these expenses were allowed to be counted as unreimbursed medial expenses, the total maximum annual pension rate (MAPR) for a surviving spouse entitled to aid and attendance benefits with no dependents, effective December 1, 2009 was $12,681.00.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  Thus, even if the Board were to apply the caregiver expenses, the annual income would still be $13,345.48, which is a level which would still preclude receipt of pension benefits.

Based on the income information provided and even assuming, without conceding, that the expenses reported by the appellant meet the criteria for exclusion from countable income, annual income still exceeds the maximum annual rate payable for the entirety of the appeal period.  Thus, entitlement to nonservice-connected death pension benefits is not warranted.  The appellant is reminded that she is free to refile for death pension benefits should her income decrease and/or deductible expenses increase.

It is important for the appellant to understand that benefits from Social Security, in most cases, make individuals ineligible for a VA pension due to the income limits.

Hence, the preponderance of the evidence of record is against a grant of death pension benefits, and her claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


ORDER

The claim of entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


